 1

 2

 3

 4

 5
                                       UNITED STATES DISTRICT COURT
 6
                                  EASTERN DISTRICT OF CALIFORNIA
 7

 8

 9    JULIE ANN HARRELL,                                  No. 1:17-cv-01503-GSA

10                        Plaintiff,                      ORDER TRANSFERRING CASE
                                                          TO THE U. S. DISTRICT COURT FOR
11            v.                                          THE EASTERN DISTRICT OF
                                                          NORTH CAROLINA
12    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security,
13

14                        Respondent.

15

16           On November 8, 2017, Plaintiff Julie Ann Harrell filed a complaint in the Eastern District
17   of California seeking judicial review of a final decision of the Commissioner of Social Security
18   (“Commissioner” or “Defendant”) denying her application for disability insurance benefits
19   pursuant to Title II of the Social Security Act. Doc. 1. At the time of filing, however, Plaintiff
20   resided in jurisdiction of the United States District Court for the Eastern District of North
21   Carolina, where she continues to reside. Doc. 25.
22           A claimant of Social Security benefits whose application has been denied by the
23   Commissioner may seek review of such decision “in the district court of the United States for the
24   judicial district in which the plaintiff resides, or has his principal place of business or, if he does
25   not reside or have his principal place of business within any such judicial district, in the United
26   ///
27

28
                                                          1
 1   States District Court for the District of Columbia.” 42 U.S.C. § 405(g). Because Plaintiff’s

 2   residence is in North Carolina this Court must transfer venue to the proper district.

 3          Accordingly, the Clerk of Court is hereby DIRECTED to transfer the above-captioned

 4   case to the United States District Court for the Eastern District of North Carolina.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     March 20, 2019                              /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
